DETAILED ACTION
	Claims 12-31 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and SEQ ID NO: 3 and SEQ ID NO: 3 (phytase mutant) in the reply filed on 10/20/2020 is acknowledged.  The traversal is on the ground(s) that the claims have been significantly amended to address the grounds for lack of unity of invention.  This is found persuasive because the claims have been significantly amended to require 16 different substitutions.  In remains the examiner’s position that the restriction requirement dated 08/6/2020 was proper for the claims subjected to restriction.
The restriction requirement as set forth in the Office action mailed on 08/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement filed 09/27/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b)(1) states “Each U.S. patent listed in an information disclosure statement must be identified by inventor, patent number, and issue date.”  For U.S. 7,801,563 the provided inventor and issue date on the IDS do not match that document.  Hara et al. (U.S. 

Claim Objections
Claim 27 is objected to because of the following informalities:    
The conjunction “and” should appear between “Step 2” and “Step 3” of claim 27.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the fusion protein" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 27, in step 2, recites fusing a nucleic acid to an expression vector to construct a recombinant expression vector.  However, the preceding does not describe nor provide for antecedent basis for “the” fusion protein since fusing or subcloning a nucleic acid into a generic expression vector does not necessarily result in the constructed recombinant expression 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15, 17-19, 22-24, 28 and 30-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) sets forth the following guidance:
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.
Claim 12 is as follows: 12. A phytase mutant, comprising the amino acid sequence of SEQ ID NO: 1, wherein the amino acids at positions 46, 62, 70, 73, 75, 80, 114, 137, 142, 146, 159, 161, 176, 187, 255 and 380 of SEQ ID NO: 1 are substituted.
As such, independent claim 12 requires a phytase mutant having a sequence identical to recited SEQ ID NO: 1 wherein all of positions 46, 62, 70, 73, 75, 80, 114, 137, 142, 146, 159, 161, 176, 187, 255 and 380 only are substituted.  That is, although the transitional phrase “comprising” allows for additional and not be substituted with any other amino acid residue including Asp and Trp, respectively.
Claims 14, 15 and 17-19:  Claims 14 and 15 depending from claim 12 require that one or both of the amino acid residues present at positions 126 and 211 be other than Asn and Val, respectively.  As such, claims 14 and 15 omit the requirement of independent claim 12 that the amino acid residues at positions 126 and 211 of SEQ ID NO: 1 be Asn and Val, respectively, and not be substituted.  Claims 17-19 all depend from claim 14.  
Claims 17 and 22: Claim 17 depending from claims 12 and 14 recites that the phytase mutant of claim 12 comprises the amino acid sequence of SEQ ID NO: 5 that has the substitution N126D relative to SEQ ID NO: 1.  As such, claim 17 omits the requirement of claim 12 that the amino acid residue at positions 126 be Asn.  Similarly, claim 22 recites that a polynucleotide sequence encoding the phytase mutant of claim 12 comprises SEQ ID NO: 6 that encodes SEQ ID NO: 5.
Claims 18 and 23: Claim 18 depending from claims 12 and 14 recites that the phytase mutant of claim 12 comprises the amino acid sequence of SEQ ID NO: 7 that has the substitution V211W relative to SEQ ID NO: 1.  As such, claim 18 omits the requirement of claim 12 that the amino acid residues at positions 211 be Val. Similarly, claim 23 recites that a polynucleotide sequence encoding the phytase mutant of claim 12 comprises SEQ ID NO: 8 that encodes SEQ ID NO: 7.
Claims 19 and 24: Claim 19 depending from claims 12 and 14 recites that the phytase mutant of claim 12 comprises the amino acid sequence of SEQ ID NO: 9 that has the substitution N126D and V211W relative to SEQ ID NO: 1.  As such, claim 17 omits the requirement of claim 12 that the amino acid residue at position 126 be Asn and the amino acid residue at position 211 be Val. Similarly, claim 23 recites that a polynucleotide sequence encoding the phytase mutant of claim 12 comprises SEQ ID NO: 10 that encodes SEQ ID NO: 9.
Claim 27 is as follows: A method of producing the phytase mutant of claim 12, which includes:

Step 2: fuse the nucleic acid obtained by step 1 to an expression vector, construct recombinant expression vector, and transform the recombinant expression vector into a host cell; 
Step 3: induce the host cell comprising recombinant expression vector to express the fusion protein, and then isolate and purify the fusion protein.
Similar to claim 12, independent claim 27 requires that the encoded phytase mutant comprise the amino acid sequence of SEQ ID NO: 1 with the substitutions at the indicated positions only.  As such just as in claim 12, independent claim 27 requires the recited phytase mutant to have a Asn residue at position 126 of SEQ ID NO: 1 and a Val residue at position 211 of SEQ ID NO: 1.
Claim 28: Claim 28 depending from claim 27 require that one or both of the amino acid residues present at positions 126 and 211 be other than Asn and Val, respectively.  As such, claim 28 omits the requirement of independent claim 27 that the amino acid residues at positions 126 and 211 of SEQ ID NO: 1 be Asn and Val, respectively, and not be substituted.  Claim 30 depends from claim 28.
Claims 30 and 31:  As stated, claim 30 depends from claim 28.  As discussed above, all of SEQ ID NOS: 5, 7 and 9 as recited in claim 30 embody the sequence of the phytase mutant having a substitution at one or both or positions 126 and 211 to residues other than Asn and Val, respectively.  Claim 31 recites that the polynucleotide sequence encoding the phytase include one of SEQ ID NOS: 6, 8 and 10 that encodes SEQ ID NOS: 5, 7 and 9, respectively.  As such, both claims 30 and 31 recite embodiments of a phytase mutant that omit the requirement of independent claim 27 that the amino acid residues at both positions 126 and 211 of SEQ ID NO: 1 be Asn and Val, respectively, and not be substituted.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It is noted that the claims can be placed in proper dependent 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 12, 13, 16, 20, 21, 25-27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15/524,390 (reference application) further in view of De Maria et al. (U.S. 2013/0017185 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The following claims are copending:
1. A phytase mutant, comprising the amino acid sequence shown in (I) or (II): (I) an amino acid sequence which has at least 70% identity to the amino acid sequence of SEQ ID NO: 1; (II) an amino acid sequence which has at least one immune epitope of the phytase, and comprises a modification, substitution, deletion, and/or insertion of one or more amino acids within the amino acid sequence of SEQ ID NO:1, wherein 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16 or 17 amino acids are substituted within the amino acid sequence of SEQ ID NO: 1.
2. The phytase mutant of claim 1, wherein the amino acid sequence comprises one or more amino acid substitutions in a position selected from positions 25, 46, 62, 70, 73, 75, 114, 137, 142, 146, 159 and 255, the positions corresponding to the respective position in the amino acid sequence of SEQ ID NO:1.
3. The phytase mutant of claim 2, wherein the amino acid sequence comprises one additional amino acid substitution at position 380, the position corresponding to the respective position in the amino acid sequence of SEQ ID NO:1.
4. The phytase mutant of claim 3, wherein the amino acid sequence comprises one or more additional amino acid substitutions at position 80, 176 or 187, the position corresponding to the respective position in the amino acid sequence of SEQ ID NO: 1.
5. The phytase mutant of claim 4, wherein the amino acid sequence comprises one additional amino acid substitution at position 161, the position corresponding to the respective position in the amino acid sequence of SEQ ID NO:1.
SEQ ID NO: 9.
7. A DNA molecule comprising a polynucleotide sequence encoding the phytase mutant of claim 1-6.
8. The DNA molecule of claim 7, wherein the polynucleotide sequence is shown as SEQ ID NO: 4 or SEQ ID NO: 6 or SEQ ID NO: 8 or SEQ ID NO: 10.
9. An expression vector comprising the DNA molecule of claim 7-8.
10. A host cell comprising the expression vector of claim 9.
SEQ ID NO: 9 recited in the copending claims embodies a substitution to all of positions 25, 46, 62, 70, 73, 75, 80, 114, 137, 142, 146, 159, 161, 176, 187, 255 and 380 relative to SEQ ID NO: 1 of the copending claims including a A25F mutation relative to SEQ NO: 1 of the copending claims.  Recited SEQ ID NO: 1 is identical to SEQ ID NO: 1 of the copending claims.  SEQ ID NO: 10 recited in the copending claims encodes SEQ ID NO: 9 of the copending claims.
SEQ ID NO: 9 of the copending claims is identical to recited SEQ ID NO: 3 except that recited SEQ ID NO: 3 has a Ala residue at position 25 and SEQ ID NO: 9 of the copending claims has a Phe at position 25.  The copending claims, claim 2, requires only one of positions 25, 46, 62, 70, 73, 75, 114, 137, 142, 146, 159, 161, 176, 187, 255 and 380 be substituted.  In view of SEQ ID NO: 9 recited in copending claim 6 embodying substitutions of all of the positions recited in the copending claims, the ordinarily skilled artisan at the time of filing would have been motivated to omit any one substitution as recited in copending claim 2—including substitution at position 25—from SEQ ID NO: 9 of the copending claims.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since copending claim 2 directly recites that not all of the listed substitutions are required such that one having ordinary skill in the art would have been motivated to omit one or more substitutions in the directly recited embodiments, including SEQ ID NO: 9 of the copending claims, with an expectation of obtaining a functional phytase mutant.  SEQ ID NO: 9 of the copending claims modified not to have a substitution at position 25 (i.e. have the residue at position 25 be Ala as in SEQ ID NO: 1) is a phytase mutant identical to recited SEQ ID NO: 3.

Regarding claims 27 and 29, De Maria et al. teach phytase variants/mutants produced from SEQ ID NO: 2 of De Maria et al. that is identical to recited SEQ ID NO: 1.  De Maria et al., paras. [0129]-[0130], explain that a nucleic acid sequence encoding a phytase mutant can be expressed using an expression vector which is a description of obtaining a nucleic acid encoding such phytase and fusing or subcloning such nucleic acid in an expression vector wherein the vector is introduced into a host cell.  De Maria et al., para. [0157], teach that “the expression of the gene encoding a polypeptide of the present invention may be constitutive or inducible” which is a description of inducing the host cell comprising the expression vector with the gene encoding phytase.  De Maria et al., para. [0131], further teach that a phytase mutant can be provided as a fusion protein.  De Maria et al., paras. [0148]-[0149], describe that any resulting phytase polypeptide, including fusions, can be isolated and purified using known methods as described.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to employ the techniques of De Maria et al. to produce any phytase mutant or fusion protein thereof including any phytase mutant suggested by the copending claims as discussed above such that the copending claims and De Maria et al. suggest the features of claims 27 and 29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s statement regarding prior art
Claims 12 and 27 recite a phytase mutant having SEQ ID NO: 1 with 16 substitutions at positions 46, 62, 70, 73, 75, 80, 114, 137, 142, 146, 159, 161, 176, 187, 255 and 380, which are described by the specification to benefit thermostability.  Many substitutions to the phytase of SEQ ID NO: 1 are known in the art including substitutions at some of the positions recited in claims 12 and 27.  A sampling of such prior art is reviewed as followed:
Wang et al. (Enzymology and thermal stability of phytase appA mutants, RSC Adv. 5 (2015): 43863-72), abstract, teach ten substitutions to E. coli phytase appA (apparently the same as recited SEQ ID NO: 1) being W46E, Q62W, A73P, K75C, S146E, R159Y, N204C, Y255D, Q258N and Q349N.
et al. (U.S. 2013/0017185 A1), para. [0036], teach several substitutions of the phytase including T114H, N137V, D142R, and W46C.
Yao et al. (U.S. 2017/0022486 A1) teach several substitutions to the phytase including S80P, T161P, S187P, N176P, S187P and A380P.  
Banerjee et al. (U.S. 2018/0002680 A1) teach the substitutions A73D, N137S, N137P S146R, R159Y, N176K and S255D.
Wu et al. (WO 2016/078168 A1) provides a highly related disclosure. However, since Wu et al. has the same inventive entity as the application, Wu et al. falls within the exceptions of 35 U.S.C. 102(b)(1)(A) and 102(b)(2)(A).
However, the above prior art and other prior art discovered during searching does not fairly suggest the combination of 16 substitutions required by claims 12 and 27.  In particular, no specific prior art teaching substitutions of position 114 was identified during search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652